            Case 1:21-cv-00376-RC Document 9 Filed 09/15/21 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JOSEPH BRZEZINSKI,                                :
                                                  :
       Plaintiff,                                 :       Civil Action No.:      21-376 (RC)
                                                  :
       v.                                         :       Re Document No.:       4
                                                  :
U.S. DEPARTMENT OF HOMELAND                       :
SECURITY, et al.,                                 :
                                                  :
       Defendants.                                :

                                  MEMORANDUM OPINION

                         GRANTING DEFENDANTS’ MOTION TO DISMISS

                                      I. INTRODUCTION

       Plaintiff Joseph Brzezinski brings this suit against Defendants the U.S. Department of

Homeland Security (“DHS”), the U.S. Citizenship and Immigration Services (“USCIS”), the

U.S. Department of State (“State Department”), the U.S. Consulate in Manila, and the respective

heads of each agency (collectively, “the Government”) alleging unlawfully withheld and

unreasonably delayed agency action in violation of the Administrative Procedure Act (“APA”) as

well as a violation of due process rights under the Fifth Amendment. Specifically, Brzezinski

alleges that the visa application process of his fiancé, Leonila Santos Dalusong, has been delayed

for an unreasonably long amount of time. Now before the Court is the Government’s motion to

dismiss Brzezinski’s complaint. The Government moves to dismiss Plaintiff’s complaint on the

grounds that it names officials who cannot provide the requested relief and fails to state a legally

sufficient claim. For the reasons set forth below, the Court holds that Plaintiff has named certain

officials who have already completed their duties as part of the visa process and therefore
          Case 1:21-cv-00376-RC Document 9 Filed 09/15/21 Page 2 of 12




dismisses the claims with respect to those parties as moot. Furthermore, the Court holds that

Plaintiff has failed to state a claim of unreasonable delay for the remainder of his claims.

                                       II. BACKGROUND

       Joseph Brzezinski, a U.S. citizen, is the fiancé of Leonila Santos Dalusong, a citizen of

the Philippines. Compl. ¶¶ 1–2, 14, ECF No. 1. Brzezinski filed a visa petition with USCIS on

Dalusong’s behalf on November 7, 2019, and paid all applicable fees. Id. ¶ 17–18. He is the

“fiance visa petitioner” for Dalusong. Id. ¶ 14. USCIS approved the fiancé visa petition on

March 31, 2020. Id. ¶ 19. The next step in the process would have been for the case to be sent

to the National Visa Center (“NVC”), a branch of the State Department, for visa processing. Id.

¶ 20. “The NVC then generates a State Department case number and sends the petition to the

U.S. Embassy or Consulate where the Beneficiary resides once a visa interview can be

scheduled.” Defs.’ Mot. Dismiss & Mem. Supp. Thereof (“Mot.”) at 2, ECF No. 4; see also

Compl. ¶ 21. Brzezinski states that he has contacted the consulate, presumably in Manila,

multiple times to “obtain a decision in this matter.” Compl. ¶ 22.

       Accordingly, Brzezinski filed the instant complaint requesting mandamus relief to

expedite the matter, alleging that the agency action was unreasonably delayed. Though the

complaint does not state the specific length of the delay, it has been approximately seventeen

months since the date of the last Government action. See Compl. ¶ 19.

       In response to the complaint, the Government moves to dismiss pursuant to Federal Rules

of Civil Procedure (“Rules”) 12(b)(1) and 12(b)(6). Mot. at 5–6. The motion to dismiss states

that the next step in the visa process would have been to conduct an interview with Dalusong at

the consulate in Manila and that the time between the last government action and the filing of the

complaint was approximately twelve months. See Mot. at 1–2. The Government contends that



                                                 2
            Case 1:21-cv-00376-RC Document 9 Filed 09/15/21 Page 3 of 12




the delay in Dalusong’s visa process is a direct result of the COVID-19 pandemic. Id. at 2–4.

As a result of the pandemic, the State Department suspended visa services across the globe from

March 2020 to July 2020, when it resumed limited activities. Id. at 2–3. Presently, the

resumption of visa services has taken place at varying speeds on a “post-by-post basis, consistent

with State Department guidance for safely returning our Nation’s consular officials and

diplomats to work based on COVID-19 conditions where each post is located.” Id. at 3. As a

result, visa services for the type of application Plaintiff’s fiancé seeks are being processed only

under specific conditions that the Government contends are inapplicable to the present matter,

and Dalusong’s consular interview has been delayed accordingly. Id. Over 30,000 fewer visas

were processed in January 2021 than were processed in January 2020, before the full impact of

the pandemic. See id. at 3–4.

        The Government moves to dismiss the claims against DHS, USCIS, and their respective

officials under Rule 12(b)(1) as moot. Id. at 5. It moves to dismiss the remaining claims under

Rule 12(b)(6) for failure to state a claim. Id. at 6.1

                                     III. LEGAL STANDARD

        The Federal Rules of Civil Procedure require that a complaint contain “a short and plain

statement of the claim” to give the defendant fair notice and the grounds upon which the claim

rests. Fed. R. Civ. P. 8(a)(2); accord Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam).

Under Rule 12(b)(1), a claim can be dismissed for lack of subject-matter jurisdiction. See Fed.

R. Civ. P. 12(b)(1). To invoke federal jurisdiction, a plaintiff must demonstrate the existence of


        1
          The Government’s reply brief contains citations to text in Plaintiff’s opposition brief
that is not included in the opposition. See, e.g., Defs.’ Reply Supp. Mot. Dismiss at 4, ECF No.
7 (claiming to quote 8 U.S.C. § 1571(b) from Plaintiff’s opposition, although it is not cited in
Plaintiff’s opposition). Because the Court grants the Government’s motion without reliance on
the Government’s reply, no explanation of this problem was necessary to resolve this motion.

                                                   3
          Case 1:21-cv-00376-RC Document 9 Filed 09/15/21 Page 4 of 12




an actual and concrete dispute. United States v. Sanchez-Gomez, 138 S. Ct. 1532, 1537 (2018).

If, at any point before or during the proceedings, the case becomes moot, then such a case is no

longer within the jurisdiction of the federal courts. Id. However, although “a defendant’s

voluntary cessation of allegedly unlawful conduct ordinarily does not suffice to moot a case,”

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 174 (2000), there is

an exception if “there is no reasonable expectation that the wrong will be repeated,” United

States v. W.T. Grant Co., 345 U.S. 629, 633 (1953) (quoting United States v. Aluminum Co. of

Am., 148 F.2d 416, 448 (2d Cir. 1945)).

       The Federal Rules of Civil Procedure also require a plaintiff to properly “state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). But a motion to dismiss under Rule

12(b)(6) does not test a plaintiff’s ultimate likelihood of success on the merits. See Scheuer v.

Rhodes, 416 U.S. 232, 236 (1974), abrogated on other grounds by Harlow v. Fitzgerald, 457

U.S. 800 (1982). A court considering such a motion presumes that the complaint’s factual

allegations are true and construes them liberally in the plaintiff’s favor. See, e.g., United States

v. Philip Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C. 2000). Nevertheless, “[t]o survive a

motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This means that a plaintiff’s

factual allegations “must be enough to raise a right to relief above the speculative level, on the

assumption that all the allegations in the complaint are true (even if doubtful in fact).” Twombly,

550 U.S. at 555 (citations omitted). “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements,” are therefore insufficient to withstand a motion to

dismiss. Iqbal, 556 U.S. at 678. A court need not accept a plaintiff’s legal conclusions as true,



                                                  4
          Case 1:21-cv-00376-RC Document 9 Filed 09/15/21 Page 5 of 12




see id., nor must a court presume the veracity of legal conclusions that are couched as factual

allegations, see Twombly, 550 U.S. at 555.

                                        IV. ANALYSIS

       As mentioned above, the Government moves to dismiss the claims against DHS, USCIS,

and their respective officials under Rule 12(b)(1) as moot, and the remaining claims under Rule

12(b)(6) for failure to state a claim. See Mot. at 5–6. For the reasons given below, the Court

grants the Government’s motion to dismiss.

       Preliminarily, the Government asserts that it was not required to produce an

administrative record under the local rules because there is no challenge to final agency action.

Mot. at 13 n.5. Under Local Civil Rule 7(n), an agency must file an administrative record of the

contested action, “unless otherwise ordered by the Court.” LCvR 7(n)(1). Plaintiff does not

address this record requirement in his opposition. See generally Pl.’s Opp’n Defs.’ Mot. Dismiss

(“Opp’n”), ECF No. 6. With no opposition, the Court assumes without deciding that the

Government did not need to produce an administrative record.

                                          A. Mootness

       The Government moves to dismiss Plaintiff’s claims against DHS, USCIS, and their

respective heads for lack of subject-matter jurisdiction under Rule 12(b)(1). Mot. at 5.

Specifically, the Government asserts that, because both agencies have completed their

adjudication of the visa petition, the claims against them are moot. Id.

       As explained above, a claim is moot if there is no “actual and concrete” dispute such that

the resolution of the claim will not have direct consequences for the parties involved. Sanchez-

Gomez, 138. S. Ct. at 1537. However, a defendant’s voluntary cessation of offending conduct is

not sufficient to moot a claim, see Laidlaw, 528 U.S. at 174, unless “there is no reasonable



                                                 5
           Case 1:21-cv-00376-RC Document 9 Filed 09/15/21 Page 6 of 12




expectation that the wrong will be repeated,” W.T. Grant Co., 345 U.S. at 633 (quoting

Aluminum Co. of Am., 148 F.2d at 448). In considering a motion under Rule 12(b)(1), the Court

must take the facts stated in the complaint as true. Am. Nat’l Ins. Co. v. FDIC, 642 F.3d 1137,

1139 (D.C. Cir. 2011).

       According to the complaint, Plaintiff filed a fiancé visa petition on behalf of Dalusong on

November 7, 2019, and USCIS approved this petition on March 31, 2020. Compl. ¶¶ 17–19.

The next step in the process, after some internal State Department processing, would be for the

State Department to conduct an interview with Dalusong. See id. ¶¶ 20–21. This step has not

yet been taken and that allegedly unreasonable delay is the source of this dispute. See id. ¶¶ 21–

22. However, whatever the reasonableness of the delay in conducting Dalusong’s visa interview,

according to Plaintiff the case is out of the hands of USCIS and DHS and Plaintiff alleges no

facts to suggest that the conduct of either agency is to blame for the delay. See id. ¶¶ 19–20; see

also Khanom v. Kerry, 37 F. Supp. 3d 567, 574 (E.D.N.Y 2014) (holding that claims against

USCIS were moot because USCIS had already “affirm[ed] its previous approval of the

Petition”). Plaintiff’s only substantial argument against mootness is that the voluntary-cessation

exception applies, see Opp’n at 9–10, but the voluntary-cessation exception to mootness does not

apply here because Plaintiff has pleaded no facts to suggest that there is any reasonable

expectation that USCIS or DHS would be asked again to process the application. Plaintiff’s

claims against USCIS, DHS, and their respective heads are therefore dismissed as moot.2



       2
          Plaintiff also argues that his claims against USCIS, DHS, and their respective heads are
not moot because he “continues to have an injury for which the court can award relief”—namely,
“damages pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412, among others.” Opp’n
at 9. But the Equal Access to Justice Act appears to concern only a “judgment for costs,” not
damages. 28 U.S.C. § 2412(a)(1). Plaintiff’s complaint similarly requests “[a]ttorney’s fees,
legal interests, and costs expended herein, pursuant to the Equal Access to Justice Act, 28 U.S.C.
§ 2412.” Compl. at 8. Plaintiff cites no authority that such a claim for costs can defeat
                                                 6
           Case 1:21-cv-00376-RC Document 9 Filed 09/15/21 Page 7 of 12




                                 B. Sufficiency of the Complaint

       The Government moves to dismiss the remainder of Plaintiff’s claims under Rule

12(b)(6). Mot. at 6. Specifically, the Government contends that even when the facts alleged by

Plaintiff are taken as true, the roughly seventeen months at issue is, as a matter of law, not

unreasonable.3 Id.

       Per 5 U.S.C. § 706(1), this Court may “compel agency action unlawfully withheld or

unreasonably delayed.” Simultaneously, under 28 U.S.C. § 1361, federal courts may issue writs

of mandamus to “compel an officer or employee of the United States or any agency thereof to

perform a duty owed to the plaintiff.” “The standard for undue delay under the Mandamus

Act . . . is identical to the APA standard.” Kangarloo v. Pompeo, 480 F. Supp. 3d 134, 142

(D.D.C. 2020) (citing Norton v. S. Utah Wilderness All., 542 U.S. 55, 63–64 (2004)); see also

Didban v. Pompeo, 435 F. Supp. 3d 168, 177 (D.D.C. 2020). In determining whether an agency

action has been unreasonably delayed, Plaintiff and the Government appear to agree that the

Court applies the six-factor test established by the D.C. Circuit in Telecommunications Research




mootness. Moreover, there is no claim that such costs and fees cannot be recovered from the
remaining defendants should Plaintiff prevail. Accordingly, the Court will not allow mootness to
be defeated for that reason.
       3
         No party explicitly addresses whether the relevant time period for purposes of analyzing
unreasonable delay extends to the time of filing of the complaint as opposed to the time at the
opinion’s issuance (or some other time). The Court has not located a definitive statement in the
case law, but cases seem to focus on the delay up to the issuance of the opinion. See, e.g.,
Ghadami v. United States Dep’t of Homeland Sec., 19-cv-397, 2020 WL 1308376, at *1–2, *8
(D.D.C. Mar. 19, 2020) (analyzing twenty-five month delay, which corresponds to delay
between “Ghadamy [being] informed that he was being considered for a waiver on March 2,
2018,” and opinion’s issuance on March 19, 2020, as opposed to February 15, 2019 date of
complaint filing); Bagherian v. Pompeo, 442 F. Supp. 3d 87, 91, 95 (D.D.C. 2020) (analyzing
twenty-five month delay, which corresponds to delay between when “the government began
assessing Abbasi’s waiver eligibility in January 2018” and opinion’s issuance on February 11,
2020, as opposed to April 14, 2019 date of complaint filing).

                                                  7
            Case 1:21-cv-00376-RC Document 9 Filed 09/15/21 Page 8 of 12




& Action Center v. FCC (“TRAC”), 750 F.2d 70 (D.C. Cir. 1984). See Mot. at 6; Opp’n at 6.

The factors are:

         (1) the time agencies take to make decisions must be governed by a rule of
         reason;

         (2) where Congress has provided a timetable or other indication of the speed with
         which it expects the agency to proceed in the enabling statute, that statutory
         scheme may supply content for this rule of reason;

         (3) delays that might be reasonable in the sphere of economic regulation are less
         tolerable when human health and welfare are at stake;

         (4) the court should consider the effect of expediting delayed action on agency
         activities of a higher or competing priority;

         (5) the court should also take into account the nature and extent of the interests
         prejudiced by delay; and

         (6) the court need not find any impropriety lurking behind agency lassitude in
         order that agency action is “unreasonably delayed.”

Id. at 80 (cleaned up). The first factor of the TRAC test is the most important and is accordingly

weighted more heavily than the rest. In re Core Communs., Inc., 531 F.3d 849, 855 (D.C. Cir.

2008).

         In cases involving unreasonable delays, these factors have been employed at the motion

to dismiss stage. See, e.g., Skalka v. Kelly, 246 F. Supp. 3d 147, 152–55 (D.D.C. 2017) (granting

motion to dismiss based on TRAC analysis); Sarlak v. Pompeo, No. 20-cv-35, 2020 WL

3082018, at *5 (D.D.C. June 10, 2020) (“in cases like this one involving claims of unreasonably

delayed waiver determinations, the TRAC factors have been generally employed at the motion to

dismiss stage”). However, these factors can only be applied if the “record contains enough facts

to evaluate the TRAC factors” at this stage. Id. In this instance, the facts in the record are

sufficient for a TRAC analysis.




                                                   8
           Case 1:21-cv-00376-RC Document 9 Filed 09/15/21 Page 9 of 12




       The first two TRAC factors weigh in favor of the Government. “‘There is no

congressional imposed timeline’ for processing” fiancé visa applications. Mohammad v.

Blinken, No. 20-cv-03696, 2021 WL 2866058, at *3 (D.D.C. July 8, 2021) (quoting Bagherian v.

Pompeo, 442 F. Supp. 3d 87, 95 (D.D.C. 2020)). “To the contrary, Congress has given the

agencies wide discretion in the area of immigration processing.” Skalka, 246 F. Supp. 3d at 153–

54. In the absence of a congressionally supplied timeframe, courts typically look to case law for

guidance. See Sarlak, 2020 WL 3082018, at *6. The delay at issue here was approximately

eleven months when the complaint was filed and now is approximately seventeen months.4 See

Compl. ¶ 19. Plaintiff asserts that “there are many courts that have found delays of over one

year—like the delay in this case—to be unreasonable.” Opp’n at 7. However, the cases finding

such delays unreasonable that Plaintiff cites to support this contention all deal with delays of two

years or longer. Id.; see, e.g., Ren v. Mueller, No. 6:07-cv-790, 2008 WL 191010, at *11 (M.D.

Fla. Jan. 22, 2008) (holding that the plaintiff adequately alleged that a delay of almost four years

was unreasonable under the APA); Gelfer v. Chertoff, No. C 06-06724, 2007 WL 902382, at *2

(N.D. Cal. Mar. 22, 2007) (holding that the reasonableness of a delay of longer than two years

was sufficiently fact dependent to survive a motion to dismiss). Plaintiff cites no case that found

an unreasonable delay when the delay was under two years. See Opp’n at 7. Additionally, there

are a plethora of cases finding delays longer than two years to not be unreasonable. Mot. at 7–8;

see, e.g., Ghadami, 2020 WL 1308376, at *8 (finding that a twenty-five month delay was not

long enough to tilt the first two TRAC factors in favor of the plaintiff); Bagherian, 442 F. Supp.

3d at 94 (holding that a twenty-five month delay is not unreasonable as a matter of law). To be



       4
          The last Government action on this matter is dated March 31, 2020. Compl. ¶ 19.
Plaintiff’s complaint was filed on February 11, 2021. See Compl. (filed Feb. 11, 2021).

                                                 9
          Case 1:21-cv-00376-RC Document 9 Filed 09/15/21 Page 10 of 12




sure, whether a government agency is acting under a “rule of reason” cannot be determined “in

the abstract, by reference to some number of months or years beyond which agency inaction is

presumed to be unlawful” and requires consideration of a variety of other factors. Mashpee

Wampanoag Tribal Council, Inc. v. Norton, 336 F.3d 1094, 1102 (D.C. Cir. 2003). However, in

the absence of any case law finding a delay of similar length unreasonable, and the presence of

cases finding longer lengths to not be unreasonable, the Court finds that the first two TRAC

factors weigh in favor of the Government.

        The third and fifth TRAC factors weigh at least somewhat in Plaintiff’s favor. Although

Plaintiff does not appear to explicitly plead how he is harmed by the delay, it is reasonable to

infer such harm from the fact that Plaintiff and Dalusong are engaged. See Compl. ¶ 35 (alleging

“loss of consortium between Plaintiff and Leonila Santos Dalusong”). This Court has previously

found such circumstances to tilt these factors in favor of a plaintiff. See Mirbaha v. Pompeo, 513

F. Supp. 3d 179, 186 (D.D.C. 2021). Though Mirbaha involved a medical urgency in

childbearing that is not at play in the present case, the loss of consortium and general

diminishment in quality of life for the engaged couple nonetheless tilt these factors somewhat in

Plaintiff’s favor.

        The fourth TRAC factor is inconclusive. The Court must consider the effect expediting

the agency action would have on “agency activities of a higher or competing priority.” TRAC,

750 F.2d at 80. To this end, the Court will not compel an agency action if doing so would

simply move Plaintiff to the head of the line at the expense of others waiting for the same action.

See, e.g., Mirbaha, 513 F. Supp. 3d at 186; Skalka, 246 F. Supp. 3d at 153. Plaintiff responds

that several other federal district courts have been reluctant to shift the consequences of generic

delays, lack of agency resources, or other “[b]ureaucratic inadequacy” on applicants who did not



                                                 10
           Case 1:21-cv-00376-RC Document 9 Filed 09/15/21 Page 11 of 12




cause the problems.5 Opp’n at 8 (alteration in original) (quoting Aslam v. Mukasey, 531 F. Supp.

2d 736, 744 (E.D. Va. 2008)); see, e.g., Zhou v. FBI Director, No. 07-cv-238, 2008 WL

2413896, at *7 (D.N.H. June 12, 2008); Aslam, 531 F. Supp. 2d at 744; Alkeylani v. DHS, 514 F.

Supp. 2d 258, 266 (D. Conn. 2007); Tang v. Chertoff, 493 F. Supp. 2d 148, 158 (D. Mass. 2007).

However, Plaintiff has not pleaded anything from which the Court could infer that Plaintiff

might in the future have the winning argument on this factor. In other words, Plaintiff has not

pleaded any facts implying that granting his request would do anything more than move him to

the front of the line at the expense of others similarly waiting. As such, even at the motion to

dismiss stage, the Court finds the fourth TRAC factor to favor neither Plaintiff nor the

Government.

       Regarding the sixth TRAC factor, the Government contends that because Plaintiff makes

no allegations of bad faith or impropriety, the sixth TRAC factor should favor the Government.

Mot. at 12–13. But that seems to be a misreading of this factor. The TRAC court stated that an

allegation of bad faith is unnecessary to find an unreasonable delay. 750 F.2d at 80. In instances

where a plaintiff makes no allegation of bad faith, courts often have either chosen not to apply

the sixth TRAC factor at all, see, e.g., Mirbaha, 513 F. Supp. 3d at 186, or acknowledged that

this does not count against the plaintiff’s case, see Ghadami, 2020 WL 1308376, at *9.

Accordingly, this factor does not affect the outcome here.

                                  *              *              *




       5
          The Government contends that the State Department’s COVID-19 health and safety
protocols are to blame for the global backlog in visa processing. Mot. at 2–4. But many
organizations have been able to adapt their operations to the pandemic. At the motion to dismiss
stage, the Court cannot credit such factual contentions by the Government that are not contained
in the Complaint.

                                                11
          Case 1:21-cv-00376-RC Document 9 Filed 09/15/21 Page 12 of 12




       The first two factors weigh in favor of the Government, factors three and five weigh in

favor of Plaintiff, and the rest are inconclusive. However, as mentioned above, the first TRAC

factor, which requires an agency’s timing to be governed by a rule of reason, is the most

important factor and weighed more strongly than the rest. In re Core Communs., Inc., 531 F.3d at

855. Because the first TRAC factor favors the Government, this tilts the analysis in favor of

granting the Government’s motion to dismiss. With that said, the preceding analysis shows that

the Government’s delay of Plaintiff’s fiancé visa application may not be considered reasonable

indefinitely, at least in the context of a motion to dismiss. Nonetheless, application of the six-

factor TRAC test shows that at this time, Plaintiff has failed to state a claim. Accordingly, the

case is dismissed pursuant to Rule 12(b)(6).

                                        V. CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss is GRANTED. An order

consistent with this Memorandum Opinion is separately and contemporaneously issued.


Dated: September 15, 2021                                           RUDOLPH CONTRERAS
                                                                    United States District Judge




                                                 12
